Citation Nr: 9900245	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 
1995, for assignment of a 30 percent disability rating for 
postoperative residuals of a left knee injury.

2.  Entitlement to an increased rating for postoperative 
residuals of a left knee injury, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
September 1963.

This matter arises from January and September 1995 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The January 
1995 RO decision denied a disability rating in excess of 20 
percent for postoperative residuals of a left knee injury, 
and the September 1995 RO decision increased the disability 
rating to 30 percent, effective from January 7, 1995.  The 
veteran has perfected an appeal as to both the disability 
rating assigned and the effective date of the 30 percent 
rating, and the case has been referred to the Board of 
Veterans Appeals (Board) for resolution.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his left knee should have been 
evaluated at 30 percent from the date he was awarded service 
connection in August 1969.  He further contends that he 
continues to have constant pain and limitation of motion 
despite his total left knee replacement.  He asserts that his 
disability is far more severe than reflected by the currently 
assigned disability rating. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent prior to January 7, 1995.  It is also the Boards 
decision that the evidence supports a separate disability 
evaluation of 10 percent for traumatic arthritis of the left 
knee from January 7, 1995 to December 5, 1995, and that the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent for current postoperative residuals 
of a left knee injury. 


FINDINGS OF FACT

1.  There is sufficient relevant evidence for an equitable 
disposition of the veterans appeal as obtained by the RO.

2.  The veteran filed a claim for an increased disability 
rating of his left knee in January 1995.

3.  The increased disability of the veterans left knee was 
not factually ascertainable prior to January 7, 1995, the 
date of his reopened claim.   

4.  Radiographs of the veterans left knee have shown severe 
osteoarthritis prior to arthroplasty, in addition to severe 
instability.

5.  The veterans left knee was totally replaced by 
arthroplasty in December 1995 and is functioning well. 

6.  The veterans left knee disability is productive of pain 
with walking and limitation of flexion to 125 degrees without 
objective evidence of weakness or looseness of the 
prosthesis.



CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to January 
7, 1995, for assignment of a 30 percent disability rating for 
residuals of a left knee injury, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).

2.  The schedular criteria for a rating of 10 percent for 
traumatic arthritis of the left knee prior to total 
arthroplasty have been met.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 
(1998); VAOPGCPREC 23-97 (Jul. 1, 1997).

3.  The schedular criteria for a disability rating in excess 
of 30 percent for postoperative residuals of a left knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5257, 
5260, 5261 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran was denied service connection for residuals of a 
left knee injury in October 1969 and he failed to appeal that 
decision.  In September 1992, the Board found clear and 
unmistakable error (CUE) in the ROs October 1969 decision 
and granted service connection for residuals of a left knee 
injury.  The RO assigned a 10 percent rating effective August 
4, 1969.

In January 1993, the veteran was assigned a 20 percent 
disability rating for postoperative residuals of his left 
knee injury.  He failed to appeal that determination.  In 
January 1995 the veteran was afforded a VA examination of his 
left knee as part of a routine future examination.  The RO 
considered the examination a claim for an increased rating 
and denied a rating in excess of 20 percent.  The veteran 
initiated an appeal and subsequent to a local hearing, his 
rating was increased to 30 percent, effective from the date 
of the January 1995 VA examination.  The hearing officer 
found that the veterans testimony, in conjunction with a 
private physicians statement of the veterans current 
condition after an arthroscopy, indicated severe instability 
of the left knee and he assigned an increased disability 
rating of 30 percent.  The RO assigned an effective date of 
January 7, 1995, the date of the VA examination report.  

The veteran disagreed with the effective date, and perfected 
this appeal.  He asserted that the 30 percent rating should 
be retroactive to the August 1969 effective date of his grant 
of service connection.  He contended that because he 
consistently pursued an increased rating from the original 
date of his claim, the rating should be effective from the 
beginning.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
With respect to increases in disability compensation, the 
applicable regulations provide that the effective date for an 
increase will be the earliest date at which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(0)(2).

In the instant case, the Board finds that the evidence of 
record supports an effective date no earlier than January 7, 
1995 for a 30 percent disability rating.  The veterans 
assertion that his rating should be effective from the 
original date of service connection because he has pursued an 
increased rating since that time is without merit.  The law 
is unequivocal with respect to assignment of effective dates.  
Here, the RO determined that the VA examination report of 
January 7, 1995, which initiated the veterans claim for an 
increased rating, was the earliest instance of a factually 
ascertainable increase in disability.  The Board finds that 
the ROs determination was appropriate.  Indeed, there is no 
other possibility for an earlier date.  The initial claim for 
an increase after a final adjudication was in January 1995 
and there is no medical evidence at all regarding the 
veterans left knee between the January 1993 rating decision 
and the January 7, 1995, VA examination report.   

Accordingly, the claim for an earlier effective date for 
assignment of a 30 percent disability rating must be denied.

II.  Increased Rating for Postoperative Residuals of a Left 
Knee Injury

Preliminarily, the Board finds that the veterans claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

As noted earlier in this decision, in January 1995, the 
veteran was denied a disability rating in excess of 20 
percent for postoperative residuals of a left knee injury.  
He appealed that determination, and requested a local 
hearing.  The hearing officer, in his August 1995 decision, 
increased the veterans disability rating to 30 percent.  The 
hearing officer noted that the veteran testified during his 
hearing that a 30 percent rating would satisfy his appeal.  
The hearing officer then found that the 30 percent increase 
was a complete grant of the benefit sought on appeal.  
However, the veteran did not formally withdraw his appeal, 
and he continued to express his dissatisfaction in February 
and March 1997 statements.  Moreover, 30 percent is not the 
maximum rating available under the applicable diagnostic 
codes.  Therefore, the issue remains in controversy and the 
Board will proceed with appellate review from the date of the 
January 1995 increased rating claim to the present date.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).   




A.  Increased rating prior to December 6, 1995

The veteran is currently assigned a 30 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
which refers to total knee replacements.  He was previously 
evaluated pursuant to Diagnostic Code 5257 which refers to 
instability of the knee.  During the pendency of this appeal, 
the veteran was assigned a temporary total rating of 100 
percent for 13 months following the December 6, 1995, 
prosthetic replacement of his knee joint.  His rating was 
reduced to 30 percent effective February 1, 1997.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  The veterans 100 percent 
temporary total disability rating will not be reviewed by the 
Board as it is the maximum schedular rating allowable under 
the governing regulations. 

Prior to the left knee arthroplasty, the veteran was 
evaluated as having severe recurrent subluxation or lateral 
instability of the left knee, indicative of a 30 percent 
disability rating under Diagnostic Code 5257.  It is the 
maximum schedular rating allowable under this particular 
diagnostic code.  Also for application here are Diagnostic 
Codes 5256, 5260, and 5261, which refer to limitation of 
motion of the knee joint.  However, as demonstrated by 
evidence of record, the veteran did not meet any of the 
criteria for a disability evaluation in excess of 30 percent 
prior to his total knee arthroplasty.  His VA examination 
report of January 1995 reflected his complaints of his knee 
giving out on occasion with reports of constant pain.  
The examiner noted a well-healed medial meniscectomy scar and 
a curvilinear scar over the fibular head which was well-
healed.  The veteran had some limitation of motion of his 
knee and tenderness over the patellar tendon.  There was a 3+ 
loose Lachmans test and a positive anterior drawer test.  
Radiographs showed severe osteoarthritis with medial joint 
space narrowing and mild lateral subluxation, left patella.  

A February 1995 private orthopedic report indicated good 
range of motion of the left knee without fluid.  The 
ligaments were noted to be stable but there was a lot of 
crepitus present.  Radiographs showed arthritic changes in 
the patella and on the femur with some narrowing of the 
articular cartilage laterally.  The physician found marked 
degenerative hypertrophic degenerative arthritis of all three 
compartments due to trauma.  He recommended arthroscopic 
debridement of the knee, which was performed the following 
week.  A postoperative report one week after surgery 
indicated limitation of extension to 10 degrees and flexion 
to 90 degrees.  

VA outpatient treatment notes show a May 1995 clinical 
evaluation and diagnosis of moderate osteoarthritis, left 
knee, with crepitus but no effusion.  

During an August 1995 hearing, the veteran testified that he 
had constant pain in his left knee and was required to take 
medication every four hours for the pain.  He reported that 
his left knee was unstable and that it gave out on him that 
morning.  He stated that his knee was swollen and that his 
left thigh muscles had deteriorated.  He could not walk up 
stairs or walk any distance without a cane.  

A November 1995 private orthopedic evaluation showed that the 
veteran sought a total knee replacement because he could walk 
no more than 30 to 40 feet, even with a cane.  There was a 
moderate amount of fluid in the left knee, and he was able to 
have full extension with flexion to 126 degrees in each knee.  
The physician noted that the veteran obviously had arthritis 
of the patella, and that the patella had shifted slightly 
laterally, which was not true of the right knee.  The veteran 
was scheduled for a total arthroplasty which occurred in 
December 1995.   

As noted previously, the veteran was assigned the maximum 
schedular rating for instability of the knee and is eligible 
for an increased rating under other schedular criteria if 
there is evidence of ankylosis (DC 5256) or limitation of leg 
extension to 30 degrees (DC 5261).  As the medical evidence 
does not show that the veterans left knee disability meets 
any of the foregoing requirements, an increased rating prior 
to the December 1995 arthroplasty for instability is not 
warranted.  

The Board notes that since the veteran was diagnosed with 
traumatic arthritis of the knee in October 1992 and again in 
January 1995, Diagnostic Code 5010 is also for consideration.  
Degenerative arthritis of the knee is a condition which 
allows for a possible separate rating when there is evidence 
of arthritis in addition to instability under Diagnostic Code 
5257.  However, there must be evidence of some limitation of 
motion due to the arthritis in addition to lateral 
instability or recurrent subluxation to obtain a separate 
rating.  See General Counsels opinion in VAOPGCPREC 23-97 
(July 1, 1997).  

In the instant case, while the October 1992 rating decision 
clearly states that the disability rating assigned was for 
symptoms of left knee arthritis, albeit according to the 
diagnostic code for instability, the September 1995 rating 
decision which implemented the hearing officers findings, 
was based upon severe instability of the left knee.  Thus, 
assigning a separate rating for traumatic arthritis would not 
be evaluating the same disability under different diagnoses, 
which is prohibited by regulation.  38 C.F.R. § 4.14 (1998). 

The veterans left knee arthritis is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5010, which refers to 
degenerative and traumatic arthritis.  According to these 
particular codes, arthritis is rated based upon limitation of 
motion of the joint affected.  A 10 percent disability rating 
is assigned for limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees.  The veterans 
November 1995 private orthopedic evaluation reported full 
extension and 124 degrees of flexion, indicating a 
noncompensable disability.  

When, as in the instant case, limitation of motion is not 
compensable under the appropriate diagnostic code, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating is 
applicable for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  

In assessing the evidence of record, while the Board cannot 
clearly separate the level of disability attributable to 
instability of the veterans knee versus limitation of motion 
due to arthritis, it is clear that the veteran has some 
limitation of motion due to his traumatic arthritis and a 
considerable amount of pain with motion.  Therefore, the 
Board finds that a separate minimum 10 percent rating is 
warranted effective from January 7, 1995, the date of the 
reopened claim, through December 5, 1995, prior to prosthetic 
replacement.  

The Board notes that the separate 10 percent rating for 
arthritis under Diagnostic Code 5010 extends only to the date 
of the total knee replacement as the arthritis was removed 
with the total arthroplasty.  Therefore, the postoperative 
rating of 30 percent, effective February 1, 1997 remains 
intact, as discussed in the following portion of the 
decision.  

B.  Increased rating after January 31, 1997

In February 1996, three months after his left knee 
arthroplasty, the veterans orthopedic surgeon noted that 
both the swelling and redness were down and he had been 
working hard with physical therapy.  He was within 12 degrees 
of full extension and could flex to 128 degrees.  The 
physician noted that he wanted full extension and two more 
degrees of flexion in the following three month visit.  

Subsequent to this evaluation, the veteran was assigned a 100 
percent rating for the requisite one year following surgery 
and then assigned a 30 percent rating effective February 1, 
1997.  According to the schedular criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, a minimum rating of 30 percent 
is assigned for prosthetic replacement of a knee joint.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the knee is rated analogous to 
Diagnostic Codes 5256, 5261, or 5262.  With chronic residuals 
consisting of painful motion or weakness in the affected 
extremity, a 60 percent rating is assigned.  

The veteran was afforded a VA examination in August 1997.  He 
reported pain with walking or standing for more than ten 
minutes which limited his activity.  The physical examination 
revealed a well-healed surgical scar over the left knee.  The 
veteran was able to fully extend his left knee and flexed it 
to 120 degrees.  There was no varus or valgus instability and 
no tenderness.  The quads were strong and intact.  He had a 
normal gait and carried, rather than used, a quad cane.  A 
radiograph of the left knee noted the total knee prosthesis 
with evidence of patella resurfacing.  There was no evidence 
of operative complications and no evidence of loosening.  The 
examiner found that the veterans left knee replacement was 
functioning well.  He noted the veterans reports of pain but 
did not indicate any objective evidence of painful motion.  

As the veteran has already been assigned a separate 
disability evaluation for painful motion due to arthritis, 
and there is no objective medical evidence of residual 
weakness or pain of the left knee postoperatively, the Board 
concludes that a disability evaluation in excess of 30 
percent for residuals of a total knee arthroplasty is not 
warranted. 

C.  Conclusion

In reaching the above determinations regarding an increased 
rating, the Board also considered the veterans claims of 
increased disability under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Clearly there is evidence of 
painful motion of the left knee prior to the arthroplasty, 
and the veteran reports continued painful motion 
postoperatively.  However, the Board concludes that any 
functional loss due to pain has already been contemplated in 
the 10 percent rating assigned for osteoarthritis of the left 
knee prior to December 5, 1995.  Johnson v. Brown, 9 Vet. 
App. 7 (1996), DeLuca v. Brown 8 Vet. App. 202 (1995).  

Furthermore, the Board notes that there is no indication of 
record that the veterans disability picture is so unusual or 
exceptional as to render inadequate the regular schedular 
standards.  In this respect, the Board notes that there has 
been no showing that the veterans knee disability has caused 
marked interference with employment (i.e., beyond that 
contemplated by the assigned evaluation) or necessitated 
frequent periods of hospitalization, other than the reported 
surgery.  Indeed, the veteran testified that he was 
unemployed due to his tuberculosis and other health 
impairments that did not include his left knee.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet.App. 88, 96 (1996). 

Finally, with regard to an increased disability evaluation 
for residuals of the arthroplasty, the Board has considered 
the evidence in light of 38 U.S.C.A. § 5107(a), but the 
preponderance of the evidence is against the assignment of an 
increased evaluation for the left knee after January 31, 
1997.  

ORDER

Entitlement to an effective date, prior to January 7, 1995, 
for assignment of a 30 percent disability evaluation for 
postoperative residuals of a left knee injury is denied.

Entitlement to a separate 10 percent disability evaluation 
for traumatic arthritis of the left knee as a postoperative 
residual of a left knee injury is granted, from January 7, 
1995 through December 5, 1995, subject to the provisions 
governing the award of monetary benefits.

Entitlement to a disability evaluation in excess of 30 
percent for postoperative residuals of a left knee injury 
after January 31, 1997, is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
